Citation Nr: 1742239	
Decision Date: 09/26/17    Archive Date: 10/04/17

DOCKET NO.  11-19 332	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for traumatic brain injury (TBI).  

2.  Entitlement to service connection a chronic eye disorder.  

3.  Entitlement to service connection for degenerative joint disease (DJD) of the cervical spine.  

4.  Entitlement to service connection for bilateral rotator cuff impingement syndrome with bilateral DJD of the acromioclavicular (AC) joints.  

5.  Entitlement to service connection for bilateral radiculopathy of the lower extremities, including as secondary to service-connected lumbar myositis.  

6.  Entitlement to service connection for hypertension, including as secondary to service-connected anxiety and posttraumatic stress disorder (PTSD).  

7.  Entitlement to service connection for obstructive sleep apnea (OSA), including as secondary to service-connected anxiety and PTSD.  

8.  Entitlement to service connection for cardiovascular disease, including as secondary to service-connected anxiety and PTSD.  

9.  Entitlement to an initial rating in excess of 50 percent for anxiety disorder and PTSD.  

10.  Entitlement to an increased rating in excess of 20 percent for lumbar myositis.  

11.  Entitlement to a total disability rating by reason of individual unemployability due to service-connected disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	Eric A. Gang, Attorney


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from January 1969 to January 1971 and from February 2003 to June 2004.  The record shows that he served in the Southwest Asia theater of operations during his second period of service.  

This case comes to the Board of Veterans' Appeals (Board) on appeal of rating decisions of the San Juan, the Commonwealth of Puerto Rico, Regional Office (RO) of the Department of Veterans Affairs (VA).  

The issues of service connection for bilateral lower extremity radiculopathy, hypertension, OSA, and cardiovascular disease as well as the issue of TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if additional action is required on his part.


FINDINGS OF FACT

1.  TBI or residuals thereof were not manifested during service or at any time thereafter.  

2.  The only eye disorder noted is the need for reading glasses, which is the result of refractive error of the eyes.  

3.  DJD of the cervical spine was not evident during service or until many years thereafter and is not shown to have been caused by any in-service event.

4.  Bilateral rotator cuff impingement with bilateral DJD of the AC joints was not evident during service or until many years thereafter and is not shown to have been caused by any in-service event.

5.  Throughout the appeal, the Veteran's service-connected psychiatric disability has primarily been manifested by depressed mood, anxiety and chronic sleep impairment, tearfulness, anxiousness, irritability, anger, hostility, and severe mood swings and difficulty in adapting to stressful circumstances, including work or a worklike setting; all of which is productive of occupational and social impairment with reduced reliability and productivity.  

6.  Throughout the appeal, the Veteran's service-connected lumbar myositis has been primarily manifested by limitation of forward flexion to, at worst, 50 degrees; without ankylosis or incapacitating episodes of intervertebral disc syndrome (IVDS).  


CONCLUSIONS OF LAW

1.  TBI or residuals thereof were neither incurred in nor aggravated by service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2016).  

2.  A chronic eye disorder was neither incurred in nor aggravated by service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2016).  

3.  DJD of the cervical spine was neither incurred in nor aggravated by service nor may it be presumed to have been.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.317 (2016).  

4.  Bilateral rotator cuff impingement with bilateral DJD of the AC joints was neither incurred in nor aggravated by service nor may it be presumed to have been.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.317 (2016).  

5.  The criteria for an initial rating in excess of 50 percent for anxiety and PTSD have not been met for any period.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.130, Diagnostic Codes (Codes) 9411-9413 (2016).  

6.  The criteria for an increased rating in excess of 20 percent for lumbar myositis have not been met for any period.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.71a, Code 5257 (2016).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA's duty to notify was satisfied by letters dated in February and March 2010 and August and September 2012.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

With regard to the duty to assist, the Veteran's service treatment records (STRs) and pertinent post-service treatment records have been secured.  The Veteran was afforded VA medical examinations regarding the majority of the issues decided herein, most recently in June 2005, September 2012 and November 2015.  The Board finds that the opinions obtained are adequate.  The opinions were provided by qualified medical professionals and were predicated on a full reading of all available records.  The examiners also provided a detailed rationale for the opinion rendered.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Neither the Veteran nor the representative has challenged the adequacy of the examinations obtained.  Sickels v. Shinseki, 643 F.3d 1362 (Fed. Cir. 2011) (holding that the Board is entitled to presume the competence of a VA examiner and the adequacy of his opinion).  Accordingly, the Board finds that VA's duty to assist, including with respect to obtaining a VA examination or opinion, has been met as to the issues decided herein.  38 C.F.R. § 3.159(c)(4) (2016).  

Service Connection Laws and Regulations

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease shown as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  If a condition, as identified in 38 C.F.R. § 3.309(a), noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Where a veteran who served for ninety days or more during a period of war (or during peacetime service after December 31, 1946) develops certain chronic diseases, such as arthritis, to a degree of 10 percent or more within one year from separation from service, such diseases may be presumed to have been incurred in service even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

In order to prevail on the issue of service connection, there must be medical evidence of current disability; medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  See Hickson v. West, 12 Vet. App. 247 (1990).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and an evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1990); 38 C.F.R. § 3.303(a).

The Board has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence where appropriate and the analysis below will focus specifically on what the evidence shows, or fails to show, as to the claims decided herein. 

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2016).  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Service connection may be established for a Persian Gulf veteran who exhibits objective indications of chronic disability resulting from undiagnosed illness that became manifest either during active service in the Southwest Asia theater of operations during the Persian Gulf War, or to a degree of 10 percent or more not later than not later than December 31, 2021, and which by history, physical examination, and laboratory tests cannot be attributed to any known clinical diagnosis. 38 U.S.C.A. § 1117; 38 C.F.R. § 3.317(a)(1). In the case of claims based on undiagnosed illness under 38 U.S.C.A. § 1117; 38 C.F.R. § 3.117, unlike those for "direct service connection," there is no requirement that there be competent evidence of a nexus between the claimed illness and service. Gutierrez v. Principi, 19 Vet. App. 1, 8-9 (2004). Further, lay persons are competent to report objective signs of illness. Id.

"Objective indications of chronic disability" include both "signs," in the medical sense of objective evidence perceptible to a physician, and other, non-medical indicators that are capable of independent verification. To fulfill the requirement of chronicity, the illness must have persisted for a period of six months. 38 C.F.R. § 3.317(a)(2), (3). Signs or symptoms that may be manifestations of undiagnosed illness include, but are not limited to, the following: (1) fatigue; (2) signs or symptoms involving skin; (3) headache; (4) muscle pain; (5) joint pain; (6) neurologic signs or symptoms; (7) neuropsychological signs or symptoms; (8) signs or symptoms involving the respiratory system (upper or lower); (9) sleep disturbances; (10) gastrointestinal signs or symptoms; (11) cardiovascular signs or symptoms; (12) abnormal weight loss; and (13) menstrual disorders. 38 C.F.R. § 3.317(b).

Compensation shall not be paid under this section if: (1) there is affirmative evidence that an undiagnosed illness was not incurred during active military, naval, or air service in the Southwest Asia theater of operations during the Persian Gulf War; (2) if there is affirmative evidence that an undiagnosed illness was caused by a supervening condition or event that occurred between the veteran's most recent departure from active duty in the Southwest Asia theater of operations during the Persian Gulf War and the onset of the illness; or (3) if there is affirmative evidence that the illness is the result of the veteran's own willful misconduct or the abuse of alcohol or drugs. 38 C.F.R. §3.317(c).

The term "Persian Gulf veteran" means a veteran who served on active military, naval, or air service in the Southwest Asia theater of operations during the Persian Gulf War. 38 C.F.R. § 3.317(d)(1). The Southwest Asia theater of operations includes Iraq, Kuwait, Saudi Arabia, the neutral zone between Iraq and Saudi Arabia, Bahrain, Qatar, the United Arab Emirates, Oman, the Gulf of Aden, the Gulf of Oman, the Persian Gulf, the Arabian Sea, the Red Sea, and the airspace above these locations. 38 C.F.R. §3.317(d)(2).

Lay statements may support a claim for service connection by establishing the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), they are not competent to provide opinions on medical issues that fall outside the realm of common knowledge of a lay person.  See Jandreau, 492 F.3d 1372.  Competency must be distinguished from weight and credibility, which are factual determinations going to the probative value of the evidence.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997).

Initially, the Board notes that a previous unappealed rating decision had denied the Veteran's claim of service connection for generalized arthritis.  He now claims service connection for arthritis of the cervical spine and both shoulders.  Typically, when a service connection claim is raised following a prior final denial on the same issue, new and material evidence is required in order for VA to again consider the merits of the claim.  38 C.F.R. § 3.156.  However, in Boggs v. Peake, 520 F.3d 1330 (Fed. Cir. 2008), it was held that a claim based on a new diagnosis is treated as a new claim, obviating the need for new and material evidence.  In this case, the prior adjudication, in December 2004, denied service connection for "arthritis," which is generic in nature.  The Board finds that the Veteran's claims of service connection for specific joints constitute what amounts to a new diagnosis under Boggs.  As such, the Board does not find that new and material evidence is not necessary in this case.  

TBI

The Veteran contends that service connection should be established for residuals of a TBI that he states he sustained in service.  He asserts that he sustained this injury while in combat in Iraq.  

Review of the Veteran's STRs shows no complaint or manifestation of a TBI while he was on active duty.  The Veteran has been afforded three psychiatric evaluations by VA since his discharge from his second period of service in June 2004.  In November 2004, there were no complaints, manifestations or findings related to TBI residuals.  On examinations in August 2012 and January 2015, the examiners made specific findings related to possible TBI and indicated that there was no diagnosis of TBI.  

Whether service connection is claimed on direct, presumptive, or any other basis, a necessary element for establishing such a claim is the existence of a current disability.  See Degmetich v. Brown, 104 F.3d 1328 (1997) (holding that section 1110 of the statute requires the existence of a present disability for VA compensation purposes); see also Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992).  This requirement "is satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim and that a claimant may be granted service connection even though the disability resolves prior to the Secretary's adjudication of the claim."  McLain v. Nicholson, 21 Vet. App. 319, 321 (2007); see also Romanowsky v. Shinseki, 26 Vet. App. 289 (2013).  The Veteran has not submitted any evidence demonstrating a current diagnosis of a TBI or residuals thereof, nor has any medical or lay evidence describing TBI symptomatology been received by VA. The current VA treatment records consistently show no complaints or findings with respect to TBI.  As such, the evidentiary requirement of demonstrating a current diagnosis has not been satisfied.  38 U.S.C.A. § 1110; McLain, 21 Vet. App. at 321; Romanowsky, Id.  For these reasons, the Board finds that a preponderance of the evidence is against the Veteran's claim for service connection for TBI, and the claim must be denied.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102. 

Chronic Eye Disorder

The Veteran contends that service connection should be established for a chronic eye disorder that he states he sustained in service.  He asserts that he sustained this disability while in combat in Iraq.  

Review of the Veteran's STRs shows no complaint or manifestation of a chronic disorder of either eye while he was on active duty.  On examination following service in 1972 the Veteran's uncorrected visual acuity was 20/20 in both eyes.  On examination in 1974 his eyes were described as normal.  On general medical examination by VA in June 2005, it was noted that the Veteran used glasses for reading, but was not wearing glasses during the examination.  Examination of the eyes showed no abnormality.  

While it is noted that the Veteran must wear glasses for reading, the need for glasses in such situations is caused by refractive error of the eyes.  VA regulations provide that refractive error of the eyes is not a disease or injury within in the meaning of applicable legislation for disability compensation purposes.  See 38 C.F.R. §§ 3.303(c), 4.9 (2016); see also Winn v. Brown, 8 Vet. App. 510, 516 (1996).  Presbyopia is a visual condition that becomes apparent especially in middle age and in which loss of elasticity of the lens of the eye causes defective accommodation, and inability to focus sharply for near vision.  McNeely v. Principi, 3 Vet. App. 357, 364 (1992).  Presbyopia is "hyperopia and impairment of vision due to ... old age."  Dorland's Illustrated Medical Dictionary 1349 (28th ed. 1994).  Hyperopia is that error of refraction in which rays of light entering the eye parallel to the optic axis are brought to a focus behind the retina, as a result of the eyeball being too short from front to back ... Called also farsightedness and hypermetropia."  Dorland's Illustrated Medical Dictionary 797 (28th ed. 1994).  Myopia is that error of refraction in which rays of light entering the eye parallel to the optic axis are brought to a focus in front of the retina.  Dorland's Illustrated Medical Dictionary 1094 (28th ed. 1994).  Astigmatism is due to unequal curvature of the refractive surfaces of the eye, hence a point source of light cannot be brought to a point focus on the retina, but is spread over a more or less diffuse area.  Dorland's Illustrated Medical Dictionary 151 (28th ed. 1994).  

As the Veteran has not demonstrated any eye disorder other than refractive error, there is not basis upon which service connection may be established.  For these reasons, the Board finds that a preponderance of the evidence is against the Veteran's claim for service connection for a chronic eye disorder, and the claim must be denied.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102. 

DJD of the Cervical Spine

The Veteran contends that service connection should be established for a chronic neck disorder, which has been diagnosed as DJD of the cervical spine.  He states that he sustained this disorder in service while in combat in Iraq.  

Review of the Veteran's STRs shows no complaint or manifestation of a cervical spine disorder on any of the reports of physical examination during service.  While the Veteran did have complaints of low back pain during his second period of active duty, for which service connection has been established, the Veteran had no complaints of neck pain during service.  

Post-service treatment records include a VA general medical examination dated in June 2005 that shows that the Veteran's cervical spine had normal range of motion without disability.  No cervical spine disorder was diagnosed.  Private treatment records show treatment for his low back disorder, but no disability of the cervical spine.  A VA examination in December 2006 was similarly negative for cervical spine complaints, with the examiner commenting that the nature of the Veteran's condition did not involve the cervical or upper thoracic spine.  On examination by VA in August 2012, DJD of the cervical spine was diagnosed.  The examiner remarked that the Veteran's cervical DJD was related to aging and had no relation to any environmental exposure in Southwest Asia.  

The Veteran did not manifest DJD of the cervical spine during service or within one year of either of the Veteran's periods of active duty.  As such, there is no basis for the establishment of service connection on a direct basis.  While the Veteran has claimed that his cervical spine disability is the result of service in the Persian Gulf, it is noted that he has a confirmed diagnosis of DJD.  As such, the presumptive provisions applicable to that service do not provide a basis for service connection.  The only medical opinion in the record regarding the DJD of the cervical spine is to the effect that cervical DJD is the result of the aging process.  The Board may not reject medical opinions based on its own medical judgment.  Obert v. Brown, 5 Vet. App. 30 (1993); see also Colvin v. Derwinski, 1 Vet. App. 171 (1991).  For these reasons, the Board finds that a preponderance of the evidence is against the Veteran's claim for service connection for DJD of the cervical spine, and the claim must be denied.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102. 

Bilateral Rotator Cuff Impingement Syndrome with Bilateral DJD of the AC Joints

The Veteran contends that service connection should be established for a chronic shoulder disorder, which has been diagnosed as bilateral rotator cuff impingement syndrome with bilateral DJD of the AC joints.  He states that he sustained this disorder in service while in combat in Iraq.  

Review of the Veteran's STRs shows no complaint or manifestation of a disorder of either shoulder on any of the reports of physical examination during service.  While the Veteran did have complaints of low back pain during his second period of active duty, for which service connection has been established, the Veteran had no complaints of shoulder pain during service.  

Post-service treatment records include a VA general medical examination dated in June 2005 that shows that the Veteran had no gross abnormalities of the shoulders with no limitation of motion.  Private treatment records show treatment for his low back disorder, but no disability of the shoulders.  On examination by VA in August 2012, the Veteran complained of having pain in the joint involving the shoulder region.  The diagnoses were bilateral shoulder rotator cuff impingement syndrome and bilateral AC joint degenerative arthritis.  The examiner stated that the Veteran had reported that he had started having right shoulder pain in 2007, and that several months ago, he had begun having left shoulder pain as well.  He had had no history of injury of the shoulders.  The pain was intermittent and physical therapy that had been applied to the right shoulder had helped.  The examiner stated that the Veteran's AC joint DJD and shoulder impingement syndrome was a diagnosable illness with a partially explained etiology.  The arthritis was noted to be a common problem as age advances and the shoulder impingement syndrome was secondary to the AC joint arthritis.  There was no relation to environmental exposure while serving in Southwest Asia.  

The Veteran did not manifest DJD of either shoulder or shoulder impingement syndrome during service or within one year of either of the Veteran's periods of active duty.  As such, there is no basis for the establishment of service connection on a direct basis.  While the Veteran has claimed that his shoulder disability is the result of service in the Persian Gulf, it is noted that he has a confirmed diagnosis of DJD, which the examiner indicated led to the development of the bilateral impingement syndrome.  As such, the presumptive provisions applicable to that service do not provide a basis for service connection.  The only medical opinion in the record regarding the DJD of the AC joints is to the effect that the DJD is the result of the aging process and that the impingement syndrome is secondary to the AC joint arthritis.  As noted, the Board may not reject medical opinions based on its own medical judgment.  Obert, 5 Vet. App. at 30.  For these reasons, the Board finds that a preponderance of the evidence is against the Veteran's claim for service connection for bilateral rotator cuff impingement syndrome with bilateral DJD of the AC joints, and the claim must be denied.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102. 

Rating Laws and Regulations

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) found in 38 C.F.R. Part 4. 38 U.S.C.A. § 1155.  It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21 (2016).  

Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2016).  When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3 (2016).  

The United States Court of Appeals for Veterans Claims (Court) has held that "staged" ratings are appropriate for an increased rating claim where the factual findings show distinct time periods when the service-connected disability exhibits symptoms that would warrant different ratings.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Board notes that it has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to these appeals.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence where appropriate and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claims decided herein.  

Anxiety Disorder and PTSD

Service connection for anxiety disorder was granted by the RO in a September 2012 rating decision.  The 50 percent initial disability rating was awarded under the provisions of Code 9413 from the date of claim in December 2011.  PTSD was added to this rating in February 2015, with the 50 percent rating being maintained under Codes 9411-9413, with the effective date established to be in July 2011.  

An examination was conducted by VA in August 2012.  At that time, the diagnoses were anxiety disorder not otherwise specified (NOS) and alcohol abuse.  The examiner stated that the symptoms of each disorder may be differentiated.  The examiner noted the disability level showing occupational and social impairment with reduced reliability and productivity.  Symptoms included depressed mood, anxiety and chronic sleep impairment.  The symptoms of anxiety symptoms included tearfulness, anxiousness, irritability, anger, hostility, and severe mood swings.  

A psychiatric examination was conducted by VA in January 2015.  At that time, the diagnosis was unspecified anxiety disorder.  The examiner outlined the level of the Veteran's occupational and social impairment as having reduced reliability and productivity.  The examiner reviewed prior psychiatric diagnoses, including major depression in December 2014 and anxiety disorder NOS in August 2012.  On current mental status examination, the Veteran came with adequate hygiene and cooperative, walking assisted with a cane.  He was spontaneous and established eye contact immediately with the examiner.  He was alert, aware of the interview situation and in contact with reality.  There was no evidence of psychomotor retardation or agitation.  Speech was clear and appropriate and goal directed.  Mood was anxious and affect was appropriate to mood.  He was in full contact with reality.  There was no evidence of delusions or hallucinations.  He denied suicidal or homicidal ideations or plans.  He was fully oriented.  Abstraction capacity was normal.  He presented some recent memory difficulties, but otherwise his cognitive functions were preserved.  Insight and judgment were superficial.  Symptoms included depressed mood, anxiety, chronic sleep impairment, memory loss such as forgetting names and directions, disturbances of motivation and mood, and difficulty in adapting to stressful circumstances, including work or a worklike setting.  

The General Rating Formula for Mental Disorders at 38 C.F.R. § 4.130 provides the following ratings for psychiatric disabilities:  

Occupational and social impairment with reduced reliability and productivity due to such symptoms as:  flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships, a 50 percent rating. 

Occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as:  suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships, a 70 percent rating.

Total occupational and social impairment, due to such symptoms as:  gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name, a 100 percent rating.  38 C.F.R. § 4.130. 

The list of symptoms under the rating criteria are meant to be examples of symptoms that would warrant the evaluation, but are not meant to be exhaustive, and the Board need not find all or even some of the symptoms to award a specific evaluation.  Mauerhan v. Principi, 16 Vet. App. 436, 442-43 (2002).  On the other hand, if the evidence shows that the veteran suffers symptoms or effects that cause occupational or social impairment equivalent to what would be caused by the symptoms listed in the diagnostic code, the appropriate equivalent rating will be assigned.  Mauerhan, 16 Vet. App. at 443.  The United States Court of Appeals for the Federal Circuit has embraced the Mauerhan Court's interpretation of the criteria for rating psychiatric disabilities.  Sellers v. Principi, 372 F.3d 1318, 1326 (Fed. Cir. 2004).  

Throughout the appeal, the Veteran's service-connected psychiatric disability has primarily been manifested by depressed mood, anxiety, chronic sleep impairment, tearfulness, anxiousness, irritability, anger, hostility, severe mood swings and difficulty in adapting to stressful circumstances, including work or a worklike setting.  The VA examiners who conducted each of the most recent examinations of record found that the Veteran's disability level demonstrated occupational and social impairment with reduced reliability and productivity.  The record does not include such symptoms as suicidal ideation; obsessional rituals that interfere with routine activities; speech that is intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control; spatial disorientation; or neglect of personal appearance and hygiene.  Thus, while difficulty in adapting to stressful circumstances was noted, the majority of the symptoms necessary for a rating in excess of 50 percent have not been demonstrated, nor has the evidence demonstrated other symptoms of such frequency, severity or duration which approximate a higher evaluation.  Most significantly, deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood have not been shown.  

As the examinations of record do not show deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood the Board finds that a preponderance of the evidence is against the Veteran's appeal for a higher initial rating for anxiety and PTSD, and the claim must be denied.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. §§ 4.3, 4.7. 

Lumbar Myositis

Service connection for lumbar myositis was granted by the RO in a January 2006 rating decision.  A 10 percent rating was initially assigned under the provisions of Code 5021.  The rating was increased to the current 20 percent rating under code 5257 by RO decision dated in April 2010.  

An examination was conducted by VA in March 2010.  At that time, the Veteran complained of decreased motion, stiffness, weakness, spasms and pain.  The pain was located in the low lumbar area with an intensity of 8/10.  It was constant and daily with radiation to both lower extremities.  The Veteran stated that he had severe flare-ups on a weekly basis that lasted hours, but there were no incapacitating episodes of spine disease.  The Veteran was able to walk more than 1/4 mile, but less than one mile.  Examination showed posture to be normal.  Gait was antalgic.  There were no abnormal spinal curvatures and no ankylosis of the thoracolumbar spine.  Spasm was noted bilaterally.  There was no atrophy but the Veteran did exhibit guarding, pain with motion, and tenderness.  The muscle spasm did not cause guarding severe enough to be responsible for abnormal gait or abnormal spinal contour.  Range of motion was forward flexion to 70 degrees, extension to 25 degrees, lateral flexion to 25 degrees bilaterally and rotation to 20 degrees bilaterally.  After repetitive motion, range of motion was forward flexion to 60 degrees, extension to 15 degrees, lateral flexion to 20 degrees bilaterally, and rotation to 20 degrees bilaterally.  The diagnoses were lumbar myositis and degenerative changes at L4-L5 and L5-S1.  

An examination was conducted by VA in January 2015.  At that time, the diagnosis was lumbar myositis.  The Veteran reported having constant pain that was usually about 6 on a scale from 0 to 10, but flared to 9 on the same scale at times.  These lasted about two days and then returned to his usual pain level of 6.  He stated that if he sat or stood for prolonged periods of time, or bent frequently and repetitively, he would have worsening of his back pain.  During a flare-up, he needed to bathe while sitting in a shower chair with his wife's aid, which was not required when he was not having a flare-up.  Initial range of motion was forward flexion to 65 degrees, backward extension to 10 degrees, lateral flexion to 20 degrees bilaterally, and rotation to 30 degrees bilaterally.  Examination showed lumbar paravertebral muscle tenderness from L4 to S1.  The Veteran was able to perform repetitive use testing without additional loss of range of motion.  The Veteran did have pain, weakness, fatigability or incoordination that limited his functional ability with repeated use over time.  The additional disability could not be estimated without speculation.  The Veteran had muscle spasm and localized tenderness, but this did not result in an abnormal gait or spinal contour.  Muscle strength testing was normal, without muscle atrophy.  Reflexes were normal.  Straight leg raise testing was negative.  There was moderate radiculopathy and symptoms of IVDS, but no reports of incapacitating episodes of IVDS in the past 12 months.  The examiner opined that the Veteran should be able to work at a sedentary or semi-sedentary job, but should not lift more than 15 pounds or bend or twist repetitively at the trunk during the performance of job tasks.  

An examination was conducted by VA in November 2015.  At that time, the diagnosis was lumbar myositis.  The Veteran reported having flare-ups with prolonged standing, sitting, or bending forward.  Range of motion was forward flexion to 50 degrees, extension to 15 degrees, lateral flexion to 20 degrees bilaterally, and rotation to 20 degrees bilaterally.  The Veteran indicated functional loss on bending forward.  There was lumbar tenderness.  The Veteran was able to perform repetitive use testing without additional loss of range of motion.  The Veteran was noted to have guarding or muscle spasm that did not result in abnormal gait or spinal contour.  There was no muscle atrophy.  The Veteran did not have evidence of radiculopathy or episodes of IVDS.  The Veteran used a cane and brace for back support.  The Veteran's thoracolumbar spine disorder did impact his ability to work in that bending forward, prolonged standing, prolonged sitting, heavy lifting or pushing or pulling would exacerbate the condition.  It was noted that the Veteran had retired from the Postal Service in 2010.  

Disabilities of the spine are rated under the General Rating Formula for Diseases and Injuries of the Spine (for Diagnostic Codes 5235 to 5243, unless 5243 is evaluated under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes).  Ratings under the General Rating Formula for Diseases and Injuries of the Spine are made with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.  

The General Rating Formula for Diseases and Injuries of the Spine provides a 10 percent disability rating for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  A 20 percent disability rating is assigned for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent disability rating is assigned for forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  A 50 percent disability rating is assigned for unfavorable ankylosis of the entire thoracolumbar spine.  A 100 percent disability rating is assigned for unfavorable ankylosis of entire spine.  38 C.F.R. § 4.71a. 

Note (2) provides that, for VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  See also Plate V, 38 C.F.R. § 4.71a.

When rating degenerative arthritis of the spine (Diagnostic Code 5242), in addition to consideration of rating under the General Rating Formula for Diseases and Injuries of the Spine, rating for degenerative arthritis under Diagnostic Code 5003 should also be considered.  38 C.F.R. § 4.71a.

The Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes provides a 10 percent disability rating for IVDS with incapacitating episodes having a total duration of at least one week but less than 2 weeks during the past 12 months; a 20 percent disability rating for IVDS with incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months; a 40 percent disability rating for IVDS with incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months; and a 60 percent disability rating for IVDS with incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  38 C.F.R. § 4.71a.

Note (1) to Diagnostic Code 5243 provides that, for purposes of ratings under Diagnostic Code 5243, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  Note (2) provides that, if intervertebral disc syndrome is present in more than one spinal segment, provided that the effects in each spinal segment are clearly distinct, each segment is to be rated on the basis of incapacitating episodes or under the General Rating Formula for Diseases and Injuries of the Spine, whichever method results in a higher evaluation for that segment.  38 C.F.R. § 4.71a.

More generally, disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  Functional loss may be due to the absence or deformity of structures or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior in undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40.

With respect to joints, in particular, the factors of disability reside in reductions of normal excursion of movements in different planes.  Inquiry will be directed to more or less than normal movement, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity or atrophy of disuse.  38 C.F.R. § 4.45.

In addition, the intent of the Rating Schedule is to recognize actually painful, unstable or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint. 38 C.F.R. § 4.59.  This regulation also provides that the intent of the Rating Schedule is to recognize painful motion with joint or periarticular pathology as productive of disability, and that crepitation should be noted carefully as points of contact which are diseased.

Thus, when assessing the severity of a musculoskeletal disability that, as here, is at least partly rated on the basis of limitation of motion, VA must also consider the extent that the veteran may have additional functional impairment above and beyond the limitation of motion objectively demonstrated, such as during times when his symptoms are most prevalent ("flare-ups") due to the extent of his pain (and painful motion), weakness, premature or excess fatigability, and incoordination-assuming these factors are not already contemplated by the governing rating criteria.  DeLuca v. Brown, 8 Vet. App. 202, 204-07 (1995).  

The Court has also held that VA's regulations pertaining to whether a compensable rating is warranted for pain (as shown by adequate pathology and evidenced by the visible behavior in undertaking motion), 38 C.F.R. §§ 4.40 and 4.59, apply regardless of whether the painful motion is related to arthritis.  Burton v. Shinseki, 25 Vet. App. 1, 5 (2011).  

The Veteran's low back disability is manifested by pain, muscle spasm and limitation of motion.  While the Veteran describes flare-ups, he has not indicated that he has symptoms of IVDS of such frequency or duration that a rating in excess of 20 percent would be warranted under the provisions of Code 5243.  The Veteran's current 20 percent rating is based on limitation of motion, with forward flexion being limited to 60 degrees after repetitive motion on testing in 2012 and 50 degrees on testing in November 2015.  For a rating in excess of 20 percent based on limitation of motion, forward flexion would have to be limited to 30 degrees or less, or ankylosis of the spinal segment would have to be demonstrated.  As noted, throughout the appeal, the Veteran's forward flexion has been in excess of 30 degrees, even after repetitive use.  Ankylosis has not been shown on any evaluation.  For these reasons, the Board finds that a preponderance of the evidence is against the Veteran's claim for increased rating for lumbar myositis, and the claim must be denied.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. §§ 4.3, 4.7. 


ORDER

Service connection for TBI is denied.  

Service connection for a chronic eye disorder is denied.  

Service connection for DJD of the cervical spine is denied.  

Service connection for bilateral rotator cuff impingement syndrome with bilateral DJD of the AC joints is denied.  

An initial rating in excess of 50 percent for anxiety disorder and PTSD is denied.  

An increased rating in excess of 20 percent for lumbar myositis is denied.  


REMAND

Regarding the issues of service connection for hypertension, OSA, and cardiovascular disease that remain on appeal, the Board notes that the Veteran, through his representative, has recently submitted a private medical statement that gives positive nexus opinions regarding a relationship between the Veteran's service-connected anxiety disorder and the development of these disabilities.  The possibility of such secondary service connection, including possible aggravation by the service-connected anxiety, has not been addressed by any of the VA examiners on whom the RO relied in the denials of service connection for the above referenced disorders.  As such, an additional examination is found to be necessary.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006) (Setting forth the criteria under which VA is required to obtain an examination.)  

Regarding the claim of service connection for lumbar radiculopathy of the lower extremities, the Board notes that there are inconsistencies regarding this disability in VA examinations of record.  Moreover, the examination reports do not account for symptoms of radiculopathy noted in the Veteran's STRs when he had complaints of pain radiating down his left leg.  On examination by VA in March 2010, the Veteran was evaluated for radiculopathy, without any conclusions being drawn.  On examination in January 2015, the initial evaluation report showed radiculopathy, but did not include a diagnosis of radiculopathy.  When last evaluated in November 2015, the examiner found no radiculopathy.  None of these reports accounted for the complaints of radiating pain noted while the Veteran was on active duty.  In view of the discrepancies, the Board finds that an additional examination is necessary.  Id.  

The issue of TDIU must be held in abeyance pending the resolution of these service connection issues.  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should arrange for the Veteran to undergo a medical examination or examinations to ascertain the current nature and etiology of his hypertension, OSA, and cardiovascular disease.  The examiner should be requested to render an opinion regarding whether it is at least as likely as not (a probability of 50 percent or more) that any of these disorders is caused or aggravated by his service-connected anxiety disorder and PTSD.  The examiner should specifically comment on the January 2016 opinion submitted by the Veteran's private doctor.  The claims folder should be made available for review in connection with this examination(s).  The examiner(s) should provide complete rationale for all conclusions reached.  

2.  The AOJ should arrange for the Veteran to undergo a medical examination to ascertain the current nature and etiology of any lower extremity radiculopathy.  The examiner should be requested to render an opinion regarding whether it is at least as likely as not (a probability of 50 percent or more) that any lower extremity radiculopathy is related to service or caused or aggravated by the Veteran's service-connected lumbar myositis.  The claims folder should be made available for review in connection with this examination.  The examiner should provide complete rationale for all conclusions reached.  

3.  Thereafter, the AOJ should readjudicate the issues on appeal.  If the determination remains unfavorable to the Veteran, he and his representative should be provided with a supplemental statement of the case (SSOC) that addresses all relevant actions taken on the claims for benefits, to include a summary of the evidence and applicable law and regulations considered.  They should be given an opportunity to respond to the SSOC prior to returning the case to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

The Veteran is advised to appear and participate in any scheduled VA examination, as failure to do so may result in denial of the claim.  See 38 C.F.R. § 3.655 (2016).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


